 In theMatter of BRIDGMAN FROZEN FOODS, INC., EMPLOYERandRE-TAIL,WHOLESALE & DEPARTMENT STORE UNION, CIO, PETITIONERCase No. 35-RC-297.-Decided February 8,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Alan A.Bruckner, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is an Indiana corporation engaged, at its prin-cipal place of business in Indianapolis, Indiana, in the wholesale dis-tribution of frozen foods, ice cream, milk, and dairy products, theprocessing of fluid milk and dairy products, and the manufacture ofice cream.It is an exclusive franchise distributor, with respect tocertain territory in Indiana, for Snow Crop Marketers, Inc., NewYork, New York, which distributes frozen foods throughout theUnited States, and for Ocoma Foods Company, Omaha, Nebraska,which is an interstate distributor of frozen poultry.Material adver-tising Snow Crop products is shipped from outside of Indiana to theEmployer for redistribution to retailers, and to the Indianapolis, In-diana, newspaper, for publication.During the year ending May 31, 1949, the Employer purchasedfrozen foods, frozen poultry and fish, raw milk and cream, flavoring,containers and other supplies, valued at approximately $535,000; ofthis amount, approximately 55 percent was purchased from sourcesoutside Indiana.Included in the out-of-State purchases were pur-chases from Snow Crop, and Ocoma Foods, approximating, respec-tively, 27 percent and 3 percent of the Employer's total purchases..During this same period, the Employer's sales amounted to approx-imately $715,000.Of this amount, approximately 5 percent was88 NLRB No. 118.569 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipped by the Employer directly to Pensacola, Florida;1 the remain-ing 95 percent was sold to customers located within Indiana.Of thesalesmade to customers located within Indiana, approximately 40percent was made to customers engaged in interstate commerce andto an agency of the United States Government.On the basis of the foregoing, particularly the Employer's statusas a franchised wholesale distributor of Snow Crop and Ocoma frozenfoods, and on the entire record, we find, contrary to the contentionof the Intervenor, that the Employer is engaged in commerce, withinthe meaning of the Act, and that it would effectuate the policies ofthe Act to assert jurisdiction in this case.22.The labor organizations involved claim -to represent certain em-ployees of the Employer..3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.All production and maintenance employees, drivers, helpers, andwarehousemen, at the Employer's Indianapolis, Indiana, plant, ex-cluding clerical employees, guards, professional employees, and su-pervisors, as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation oriThe Employer is licensed by the Production and Marketing Administration of the UnitedStates Department of Agriculture,under the provisions of the Perishable AgriculturalCommodities Act of 1930,as amended,to transport perishable goods, including frozen foods,in interstate commerce.SHenry J. Nortz,Inc.,86 NLRB 580;Rockford Coca-Cola BottlingCo., 81 NLRB 579;S.Martinelli&Co., 81 NLRB 383;ZVm.F. Crome &Co.,80 NLRB 986. BRIDGMAN FROZEN FOODS, INC.571temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Retail, Wholesale & Department Store Union, CIO, or by Local188, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL, or by neither.